United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30800
                         Conference Calendar



WILLIE G. DEBOSE,

                                     Plaintiff-Appellant,

versus

SIR CLYDE LAIN, II,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-517
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Willie G. DeBose appeals the district court’s dismissal of

his petition for lack of subject matter jurisdiction.       See

28 U.S.C. §§ 1331, 1332.    He asserts that the state court’s

rejection of his legal malpractice claim violated his

constitutional rights.   This is an insufficient basis for

federal-question jurisdiction and DeBose has suggested no other

jurisdictional basis.    See Liedtke v. State Bar of Texas, 18 F.3d

315, 317 (5th Cir. 1994).    As the parties are not diverse, see

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30800
                               -2-

28 U.S.C. § 1332, the district court did not err in dismissing

DeBose’s petition for lack of subject matter jurisdiction.

     DeBose has failed to raise an issue of arguable merit.    His

appeal is therefore dismissed as frivolous.    See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    The filing of frivolous

appeals in the future could subject DeBose to sanctions.

     DeBose’s motion to accept for filing exhibits to his brief

is hereby DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTION DENIED.